DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Amendment
	The amendment filed 05/24/2022 has been entered. Claims 1-2, 6-9 and 13-16 and 19-20 are amended. Claims 1-20 remain pending in the application. 

Response to Arguments
	Applicant's arguments filed 05/24/2022 with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive.
On pages 10-11 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as "obtaining, over a wired or wireless interface, movement data of the human user over a time interval from the at least one motion sensor" and "presenting, on a display associate with the computer, the determined level of stability to the human user" are not directed to a “mental process,” and under MPEP 2106.04, prong one of Step 2A, the instant claims are eligible, because they do not recite a judicial exception”. The Examiner respectfully disagrees.
	The features related to obtaining movement data and presenting the determined level of stability are found to be insignificant extra-solution activity, because the movement data from the motion sensor amounts to necessary data gathering and the determined level of stability is results of data inferred from the mathematical calculation and/or mind (see MPEP 2106.04(d) and 2106.05(g)). That is, the additional limitation of obtaining movement data is insignificant pre-solution activity for merely gathering routine sensors data. The additional limitation of presenting the determined level of stability is insignificant post-solution activity for displaying data inferred from the mathematical calculation and/or mind. The at least one motion sensor is an additional element recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., movement data obtained from the sensor).  Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.

On page 11 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as “determining the level of stability of a human user and presenting the determined level of stability to the human user” are integrated into a practical application beyond the judicial exception,  
by stating that determining the stability of a human user can be used to infer age and/or health of individuals, diagnose diseases, evaluate the performance of a machine, etc. (see instant application, par. [0053]), which are all practical applications. Also note that presenting, on a display, the level of stability to the user can allow the user to obtain information about his health (e.g., the likelihood of falling) without the need to consult a doctor”. The Examiner respectfully disagrees.
	The features of “determining the stability of a human user” amount based on the mathematical calculations and/or mind such as computing an energy occurrence-frequency distribution produced as a function of energy.  The stability analysis is performed by manually analyzing the result inferred from the mathematical calculations and/or the mind because the step of “determining an occurrence frequency of an energy peak” is performed by identifying energy peaks from the energy distribution data from plotting points and then counting the occurrence frequency of each energy peak value, where the steps of identifying energy peaks and counting the occurrence of a peak are mathematical calculations and/or the mind (see at least Para [0057] of the instant application). The features of “presenting the determined level of stability” are insignificant post-solution activity because the determined level of stability is inferred from the mathematical calculations and/or mind as addressed above and then the mathematically inferred or calculated result (i.e., the determined level of stability) is merely presented on the display (i.e., high level of generality). Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.

On page 12 of Applicant’s response, Applicant alleges that the additional limitation, as amended, such as “attaching the sensors to the lower back of the human user” is integrated into a practical application beyond the judicial exception. The Examiner respectfully disagrees.
	The features of “attaching the sensors to the lower back of the human user” is insignificant pre-solution activity to merely gather routine data from sensors. The sensors attached position (e.g., the lower back of the human user) is not meaningful limitation but insignificant extra-solution activity to gather sensed data from the sensor. Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.

On page 13 of Applicant’s response, Applicant alleges that the claims as a whole amount to significantly more than the abstract idea (Step 2B). The Examiner respectfully evaluates all additional elements and limitations of the claims as a whole and holds the position that the claims with the exception of the required data gathering are directed to abstract limitations. (see Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating§ 102 novelty.")). 
Further, note that although the claims are novel and non-obvious, the additional limitations Applicant alleges are a result of the judicial exception and the claims are ineligible as the Supreme Court has stated, “[t]he question therefore of whether a particular invention is novel is 'wholly apart from whether the invention falls into a category of statutory subject matter."' Diamond v. Diehr, 450 U.S. at 190 (quoting In re Bergy, 596 F.2d 952, 961 (CCPA 1979) (emphasis deleted)).
The Supreme Court further stated:
In this case, it may later be determined that the respondents'
process is not deserving of patent protection because it fails to
satisfy the statutory conditions of novelty under § 102 or
nonobviousness under § 103. A rejection on either of these
grounds does not affect the determination that respondents'
claims recited subject matter which was eligible for patent protection under § 101.

Applicant appears to be providing a method, an apparatus and a storage device for analyzing a motion of a human user, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a). Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f). Therefore, the Examiner is nor persuaded by Applicant’s arguments. 
The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea -MPEP 2106.05(f). Further, Examiner believes that the Office action is amended not to be unclear. Therefore, the Examiner maintains the claims are ineligible.

Claim Objections
	Claim 8 is objected to because of the following informalities:
In claim 8, line 7, “form at least one …” should read “from at least one …". (Emphasis added).
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below. 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
attaching at least one motion sensor substantially near a lower back of the human user;
insignificant pre-solution
insignificant pre-solution activity to merely gather routine sensor data
performing a motion measurement on the human 7user using the at least one motion sensor
insignificant pre-solution
Motion measurement with motion sensors is routine data gathering with generic sensors
obtaining, by a computer over a wired or wireless interface associated with 9the at least one motion sensor, movement data of the human user over a time interval from the at least one 11motion sensor;
abstract idea
This is more than the abstract idea, but not a practical application because it is routine data gathering.
“computer” is a high level of generality to implement general functions of a computer.

computing, over the time interval, a distribution of energy as a function of time associated with the motion based on the obtained movement data;
mathematical concept  
No significant element integrated into a practical application
identifying energy peaks based on the distribution of the energy over the time interval;
mental process and mathematical concept 
Analyzing the data is a mental process.
No significant element integrated into a practical application.
determining an occurrence frequency of an energy peak having a unique energy value;

mental process and mathematical concept
No significant element integrated into a practical application.
computing an energy-occurrence-frequency distribution based on the identified energy as a function of energy based on the determined occurrence frequencies of energy peaks within identified energy peaks over a predetermined energy range;
mathematical algorithm
Computing is mathematical process of calculation.
No significant element integrated into a practical application
determining a level of stability associated2 YD Amendment C SMI18-1002NP (final OAR with RCE).docwith the human user based on the computed energy-occurrence-frequency distribution; and
mental process and mathematical concept
No significant element integrated into a practical application
24presenting, on a display associate with the computer, the determined level 25of stability to the human user.
insignificant post-solution
“presenting” is insignificant post-solution activity.
“display” is high level of generality


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. Note that “attaching at least one motion sensor substantially near a lower back of the human user” and “performing a motion measurement on the complex physical system using one or more motion sensors” are pre-solution activities for gathering data, insignificant extra-solution activity.  For example, “obtaining movement data” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of the two computing steps, the identifying step and the two determining steps, as drafted, are processes based on the obtained movement data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For example, “computing, over the time interval, a distribution of energy as a function of time” and “computing an energy-occurrence-frequency distribution as a function of energy” in the context of this claim may encompass manually calculating or inferring the energy distribution from the obtained data by using mathematical calculations. For example, “identifying energy peaks” in the context of this claim may encompass manually analyzing and calculating data in the mathematical calculations and/or the mind. For example, “determining an occurrence frequency of an energy peak having a unique energy value” in the context of this claim may encompass manually analyzing the result inferred from the mathematical calculations and/or the mind, because the step of “determining an occurrence frequency of an energy peak” is performed by identifying energy peaks from the energy distribution data from plotting points and then counting the occurrence frequency of each energy peak value, where the steps of identifying energy peaks and counting the occurrence of a peak are mathematical calculations (see at least Para [0057] of the instant application). For example, “determining a level of stability associated with the human user” in the context of this claim may encompass manually analyzing the result inferred from the mathematical calculations and/or the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
The additional limitations of “attaching at least one motion sensor substantially near a lower back of the human user” and “performing a motion measurement on the complex physical system using one or more motion sensors” is insignificant pre-solution activity for gathering routine sensors data. The additional limitation of “presenting, on a display associate with the computer, the determined level of stability to the human user” is insignificant post-solution activity for display the result data inferred or obtained from the mathematical calculations and/or the mind. 
The at least one motion sensor is an additional element recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., data of the motion measurement).  This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method using a processor to perform “obtaining movement data”, “computing, over the time interval, a distribution of energy as a function of time”, “identifying energy peaks based on the distribution of the energy over the time interval”, “determining an occurrence frequency of an energy peak”,  “computing an energy-occurrence-frequency distribution” and “determining a level of stability associated with the human user”.  The additional element of the “computer”, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and analyzing the data related to a motion based on the obtained movement data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. That is, the “computer” is merely added as “apply it” with the judicial exception to implement an abstract idea on a computer. The additional element of the “wired or wireless interface” is recited at a high-level of generality through which the routine data sensed from the sensor are obtained. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using a processor to perform the steps of “attaching at least one motion sensor substantially near a lower back of the human user”, “performing a motion measurement on the complex physical system using one or more motion sensors”, “obtaining movement data”, “computing, over the time interval, a distribution of energy as a function of time”, “identifying energy peaks based on the distribution of the energy over the time interval”, “determining an occurrence frequency of an energy peak”,  “computing an energy-occurrence-frequency distribution”, “determining a level of stability of the complex physical system” and “presenting, on a display associate with the computer, the determined level of stability to the human user” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility; Claim 1 is not patent eligible.
Regarding Claims 2-7, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
	Regarding Claim 8, it is a device type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Mere nominal recitation of a generic “non-transitory computer readable storage device” does not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea.
Regarding Claims 9-14, the limitations are further directed to an abstract idea, as described in claims 2-7. For the reasons described above with respect to claims 2-7, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
Regarding Claim 15, it is an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional element of one or more “motion sensors” is recited at a high level of generality and performs an insignificant pre-solution activity for merely gathering routine data. The additional element of “processor” in those steps of the method is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and analyzing the data related to a motion based on the obtained movement data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere nominal recitations of a generic “motion sensor” and “processor” do not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea.
Regarding Claims 16-20, the limitations are further directed to an abstract idea, as described in claims 2-3 and 5-7. For the reasons described above with respect to claims 2-3 and 5-7, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the claim features " ... determining an occurrence frequency of an energy peak having a unique energy value; computing an energy-occurrence-frequency distribution as a function of energy based on the determined occurrence frequencies of energy peaks within a predetermined energy range; …" were not found in the prior art. Dependent Claims 2-7 would be allowable due to their dependence on Claim 1.
Regarding claim 8, the claim features " ... determining an occurrence frequency of an energy peak having a unique energy value; computing an energy-occurrence-frequency distribution as a function of energy based on the determined occurrence frequencies of energy peaks within a predetermined energy range; …” were not found in the prior art. Dependent Claims 9-14 would be allowable due to their dependence on Claim 8.
Regarding claim 15, the claim features " ... determining an occurrence frequency of an energy peak having a unique energy value; computing an energy-occurrence-frequency distribution as a function of energy based on the determined occurrence frequencies of energy peaks within a predetermined energy range; …" were not found in the prior art. Dependent Claims 16-20 would be allowable due to their dependence on Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BYUNG RO LEE/Examiner, Art Unit 4194                                                                                                                                                                                                   
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858